In a proceeding pursuant to RPTL article 7, the appeal is from so much of a judgment of the Supreme Court, Orange County (Sullivan, J.), dated October 25, 1986, as granted the petitioner an age exemption pursuant to Real Property Tax Law § 467 for her entire real property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
In view of the parties’ stipulation that the petitioner’s entire 79-acre parcel of real property was not being used for any purpose other than as a residence, the appellant acted arbitrarily and capriciously in limiting the petitioner’s tax exemption pursuant to Real Property Tax Law § 467 to a 3.2-acre portion of the property (see, RPTL 467 [3] [c]; 5 Opns Counsel SBEA No. 8). Accordingly, the Supreme Court did not abuse its authority in directing the appellant to grant the petitioner an exemption for the remaining 75.8 acres. Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.